DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 13, and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention and Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 14, 2020.
Applicant's election with traverse of Invention II, Species A-a, and Species B-a in the reply filed on December 14, 2020 is acknowledged.  The traversal is on the ground(s) that the process of Invention II cannot be used with an apparatus which is materially different from the apparatus of Invention I. This is not found persuasive because the process of Invention II can be used with an apparatus which does not comprise a controller, which is required with the apparatus of Invention I.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 – 12, 14 – 16, and 18 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 2 recites the limitation “driving the workpiece holder … for chamfering the first edge” It is unclear as to whether Applicant intends the limitation to refer to, and further define, the limitation of “a first edge of a toothing … is chamfer-machined via a chamfer milling cutter” previously set forth in claim 14, or whether Applicant intends to set forth a second step of ‘chamfer-machining the first edge,’ separate and independent from the ‘chamfer-machining of the first edge’ previously set forth. For the purposes of this Office Action, Examiner will interpret claim 2 so as to refer to, and further define, the limitation of claim 14.
Claim 2 further recites the limitation “the first chamfer milling tool.” There is insufficient antecedent basis for the limitation in the claim. For the purposes of this Office Action, Examiner will interpret the limitation as “the chamfer milling cutter.”
Claim 2 further contains the trademark/trade name Chamfer Cut unit.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods the chamfer milling cutter and, accordingly, the identification/description is indefinite.
Claim 3 recites the limitation “actuating the NC axis for chamfer-machining the second edge …” The limitation is indefinite for several reasons. First, “NC axis” is a term that is not defined in the Specification or is otherwise commonly known in the art. For the purposes of this Office Action, Examiner will interpret ‘NC axis’ as “linear axis.” Secondly, it is unclear as to whether Applicant intends the limitation to refer to, and further define, the step of “chamfer-machining a second edge …” previously set forth in claim 14, or whether Applicant intends to set forth a second step of ‘chamfer-machining the second edge,’ separate and independent from the ‘chamfer-machining of the second edge’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation so as to refer to, and further define, the previously recited step of ‘chamfer-machining a second edge.’
Claim 3 recites the limitation “the rotatably mounted workpiece holder’s axis of rotation.” There is insufficient antecedent basis for the limitation in the claim.
Claim 4 recites the limitation “the axis of rotation of the rotatably mounted workpiece holder” and “the axis of rotation of the first rotatably mounted tool holder.” There is insufficient antecedent basis for the limitations in the claim.
Claim 5 recites the limitation “using the threading sensor for both threading the first chamfer milling cutter for chamfer-machining the first edge and for threading the end milling cutter for chamfer-machining the second edge.” The limitation is indefinite 
Claim 6 recites the limitation “the second tool spindle.” There is insufficient antecedent basis for the limitation in the claim. For the purposes of this Office Action, Examiner will interpret the limitation as “the second tool holder.”
Claim 7 recites the limitation “the axis of rotation of the workpiece holder.” There is insufficient antecedent basis for the limitation in the claim.
Claim 8 recites the limitation “the second tool spindle.” There is insufficient antecedent basis for the limitation in the claim. For the purposes of this Office Action, Examiner will interpret the limitation as “the second tool holder.”
Claim 8 recites the limitations “the axis of rotation of the second tool holder” and “the chamfering angle.” There is insufficient antecedent basis for the limitations in the claim.
Claim 9 recites “a plurality of first chamfer milling cutters.” It is unclear as to whether Applicant intends the limitation to refer to, and further define, the ‘chamfer milling cutter’ previously set forth in claim 14, or whether Applicant intends to set forth a second ‘chamfer milling cutter,’ separate and independent from those previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation so as to refer to, and further define, the previously set forth ‘chamfer milling cutter.’
Claim 9 further recites the limitation “chamfer-machining a plurality of first edges by the plurality of first chamfer milling cutters.” It is unclear as to whether Applicant intends the limitation to refer to, and further define, the limitation of “a first edge of a toothing of a workpiece … is chamfer-machined via a chamfer milling cutter” previously set forth in claim 14, or whether Applicant intends to set forth a second step of ‘chamfer machining the first edge via a chamfer milling cutter,’ separate and independent from that previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation so as to refer to, and further define, the above-cited limitation of claim 14.
Claim 9 recites “a plurality of first edges.” It is unclear as to whether Applicant intends the limitation to refer to, and further define, the ‘first edge’ previously set forth in claim 14, or whether Applicant intends to set forth a second set of ‘first edges,’ separate and independent from the ‘first edge’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation so as to refer to, and further define, the ‘first edge’ previously set forth.
Claim 10 recites the limitation “the at least one first chamfer milling cutter.” There is insufficient antecedent basis for the limitation in the claim.
Regarding claim 11, it is unclear as to whether Applicant intends claim 11 to further define the step of “chamfer-machining a second edge,” as previously set forth in claim 14, or whether Applicant intends to set forth a second step of ‘chamfer-machining a second edge,’ separate and independent from the above-cited limitation of claim 14. For the purposes of this Office Action, Examiner will interpret claim 11 so as to further define the above-cited limitation of claim 14.
Claim 12 recites the limitation “the axis of the apparatus.” There is insufficient antecedent basis for the limitation in the claim.
Claim 14 recites the limitation “a workpiece.” It is unclear as to whether Applicant intends the limitation to refer to the ‘workpiece’ previously set forth in the claim, or whether Applicant intends the limitation to set forth a second ‘workpiece,’ separate and independent from the ‘workpiece’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation so as to refer to the ‘workpiece’ previously set forth.
Claim 14 further recites the limitation “the chamfer-machining of a second edge of a toothing …” The limitation is indefinite for several reasons. First, there is insufficient antecedent basis for the limitation in the claim. Secondly, it is unclear as to whether Applicant intends ‘a toothing’ to refer to the ‘toothing’ previously set forth in the claim, or whether Applicant intends to set forth a second ‘toothing,’ separate and independent from the ‘toothing’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation as “chamfer-machining a second edge of the toothing …”
Claim 15 recites the limitation “comprising the step of chamfer-machining a workpiece comprising a plurality of toothings.” The limitation is indefinite for several reasons. First, it is unclear as to whether Applicant intends the ‘workpiece’ to refer to the ‘workpiece’ previously set forth in claim 14, or whether Applicant intends the limitation to set forth a second ‘workpiece,’ separate and independent from the ‘workpiece’ previously set forth. Second, it is unclear as to whether Applicant intends ‘a plurality of toothings’ to refer to, and further define, the ‘toothing’ previously set forth in claim 14, or whether Applicant intends to set forth a second set of ‘toothings,’ separate and independent from the ‘toothing’ previously set forth. Finally, it is unclear as to whether Applicant intends the limitation to refer to, and further define, the previously set forth steps of “a first edge of a toothing … is chamfer-machined via a chamfer milling cutter” and “chamfer-machining a second edge of a toothing … is effected via an end milling cutter,” or whether Applicant intends to set forth a third step of ‘chamfer-machining,’ separate and independent from the ‘chamfer-machining’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation as “wherein chamfer-machining the first and second edge of the toothing comprises chamfer-machining a first and second edge of a plurality of the toothings.”
Claim 16 recites the limitation “chamfer-machining at least two first edges of the plurality of toothings by one or more first chamfer milling cutters …” The limitation is indefinite for several reasons. First, it is unclear as to whether Applicant intends ‘at least two first edges’ to refer to, and further define, the ‘first edge’ previously set forth in claim 14, or whether Applicant intends to set forth a second set of ‘first edges,’ separate and independent from the ‘first edge’ previously set forth. For the purposes of this Office 
Claim 16 further recites the limitation “chamfer-machining at least one second edge of a toothing by the end milling cutter …” The limitation is indefinite for several reasons. First, it is unclear as to whether Applicant intends ‘at least one second edge’ to refer to, and further define, the ‘second edge’ previously set forth in claim 14, or whether Applicant intends to set forth a second ‘second edge,’ separate and independent from the ‘second edge’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation so as to refer to, and further define, the ‘second edge’ previously set forth. Secondly, it is unclear as to whether Applicant intends the limitation to refer to, and further define, the limitation of “chamfer-machining a second edge of a 
Claim 19 recites the limitation “the second tool spindle.” There is insufficient antecedent basis for the limitation in the claim. For the purposes of this Office Action, Examiner will interpret the limitation as “the second rotatably mounted tool holder.”
Claim 19 further recites the limitation “NC axis.” This is a term that is not defined in the Specification or is otherwise commonly known in the art. For the purposes of this Office Action, Examiner will interpret the limitation as “axis of rotation.”
Claim 19 further recites the limitation “the axis of rotation of the second rotatably mounted tool holder.” There is insufficient antecedent basis for the limitation in the claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2 – 4, 6 – 9, 11, 12, 14 – 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thijssen (German Patent Publication Number DE 10 2014218082 A1).
Because Thijssen was published in German, all citations to Thijssen will actually refer to U.S. Patent Application Publication Number 2017/0173713, which claims priority from Thijssen.
As to claim 14 Thijssen teaches a method for chamfer-machining at least two edges of a toothed workpiece (abstract and page 5, paragraph 73), by means of an apparatus comprising a rotatably mounted workpiece holder for receiving a workpiece (figure 4, element 46 being the ‘workpiece holder’ and element 1 being the ‘workpiece’; page 5, paragraph 67) and a machining head movable relative to the workpiece holder via an axis of movement (figure 4, element 48 being the ‘machining head’; page 5, paragraph 69), wherein the machining head comprises a first rotatably mounted tool holder (figure 4 element 49 being the ‘first tool holder’; page 5, paragraph 69), wherein a first edge of a plurality of toothings of the workpiece received in the workpiece holder is chamfer-machined via a chamfer milling cutter received in the first rotatably mounted tool holder (figure 4, element 2 being the ‘chamfer milling cutter’ and elements 1, 46, and 49; page 5, paragraphs 69 – 71), and a second rotatably mounted tool holder (figure 4, element 50 being the ‘second tool holder’; page 5, paragraph 69), wherein a second edge of the plurality of toothings of the workpieces received in the workpiece holder are chamfer-machined via an end milling cutter received in the second tool holder (figure 4, element 51 being the ‘end milling cutter’ and elements 1, 46, and 50; page 5, paragraphs 69 – 71).
As to claims 15 and 16, the discussion of claim 14 is incorporated herein.
As to claim 19, Thijssen teaches that the second rotatably mounted tool holder is arranged on the machining head via at least axis of rotation (figure 4, elements 50 and 48; page 5, paragraphs 69 – 72).
As to claim 2, Thijssen teaches that chamfer-machining the first edge comprises driving the workpiece holder and the first rotatably mounted tool holder in a synchronized way for chamfering the first edge (figure 4, elements 10, 46, and 13; pages 5 - 6, paragraphs 69 – 72 and 74), wherein the chamfer milling cutter is a gear skiving tool (figure 4, element 2; page 5, paragraph 69).
As to claim 3, Thijssen teaches that the axis of movement of the machining head is a linear axis (figure 4, element 48; page 5, paragraph 69), and the step of chamfer-machining the second edge comprises actuating the machining head along the linear axis by a controller of the apparatus such that the end milling cutter received in the second tool holder is guided along the contour of the second edge to be machined (figure 4, elements 50, 51, and 1; pages 5 and 6, paragraphs 70 – 72 and 74), while the workpiece received in the rotatably mounted workpiece holder rotates about an axis of rotation of the rotatably mounted workpiece holder (figure 4, elements 1 and 46; pages 5 and 6, paragraphs 70 – 72 and 74).
As to claim 4, Thijssen teaches that the axis of movement of the machining head is a second linear axis, via which the machining head is traversable in a direction parallel to an axis of rotation of the rotatably mounted workpiece holder (figure 4, axis X being the ‘second linear axis’ and element 46; page 5, paragraph 69).
As to claim 6, Thijssen teaches that the second tool holder is arranged on the machining head via a pivot axis (figure 4, elements Θ and WWZA being the ‘pivot axis’ 
As to claim 7, Thijssen teaches that an axis of rotation of the second rotatably mounted tool holder can be aligned with a plane that extends perpendicularly to an axis of rotation of the workpiece holder at an angle that lies in a range between +/- 45⁰ and +/- 30⁰ (figure 4, elements 50 and 46; page 5, paragraphs 71 – 72).
As to claim 8, Thijssen teaches that the second tool holder is rigidly arranged on the machining head (figure 4, elements 50 and 48), and the method comprises: using an adjustment arrangement for adjusting an angular position of an axis of rotation of the second tool holder relative to the machining head for adjusting a chamfering angle (figure 4, elements Θ, WWZA, 50, and 48; page 5, paragraphs 71 – 72).
As to claim 9, Thijssen teaches mounting a plurality of the chamfer milling cutters jointly on a mandrel on the first rotatably mounted tool holder and chamfer-machining a plurality of the first edges by the plurality of first chamfer milling cutters (figure 4, element 2 being the ‘plurality of chamfer milling cutters’; pages 5 and 6, paragraph 69 – 70 and 74). Examiner notes that this can be found because each cutting tooth of tool element 2 may reasonably be considered to be a separate and individual ‘chamfer milling cutter.’ 
As to claim 11, Thijssen teaches that chamfer machining the second edge comprises: producing a chamfer only in partial areas of the second edge (figure 4, elements 51 and 1; pages 5 – 6, paragraphs 70 – 72 and 74).
As to claim 12, Thijssen teaches actuating the apparatus for automatically chamfering the edges of the toothing of the toothed workpiece (pages 5 – 6, paragraphs 70 – 72 and 74).
As to claim 18, Thijssen teaches that the pivot axis of the second too holder is an adjustment axis (figure 4, elements Θ and WWZA; page 5, paragraphs 71 and 72).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thijssen as applied to claim 14 above, and further in view of Ribbeck (U.S. Patent Application Publication Number 2005/0260050).
As to claim 10, Thijssen does not teach the use of a brush. Ribbeck teaches a method for chamfer-machining edges of a toothed workpiece (abstract) by means of an apparatus comprising a first rotatably mounted tool holder (figure 2, element 42 being the ‘first rotatably mounted tool holder’; page 3, paragraph 34), wherein a fist edge of a toothing of the workpiece is chamfer-machined via a chamfer milling cutter received in the first rotatably mounted tool holder (figure 2, element 43 being the ‘chamfer milling cutter’; page 3, paragraph 34). Ribbeck further teaches mounting a brush together with the chamfer milling cutter on a mandrel on the first rotatably mounted tool holder (figure 2, elements 43 and 42; page 3, paragraphs 34 and 37, teaching attaching a grinding 
As to claim 20, Thijssen teaches pivoting the machining head from a chamfer-machining position to a deburring position about a pivot axis A that extends perpendicularly to an axis of rotation of the workpiece holder and perpendicularly to an axis of rotation of the first rotatably mounted tool holder (figure 4, element Φ; page 5, paragraphs 70 – 71).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726